      Case 1:20-cr-00037-CW Document 40 Filed 08/03/20 PageID.94 Page 1 of 1




                        UNITED STATES DISTRICT COURT

                                  DISTRICT OF UTAH


United States of America,                    Release Order

                     Plaintiff,
vs.

Dyllan Scott Gabbard,

                     Defendant.              Case No. 1:20-cr-37-CW-DAO


         IT IS HEREBY ORDERED that Mr. Gabbard be rolled up and released from

the Weber County Jail at 1:30 p.m. on Tuesday, August 4, 2020. He is to be released

to his mother, Melissa Gabbard.

         Dated August 3, 2020.

                                       BY THE COURT:


                                       Daphne A. Oberg
                                       United States Magistrate Judge
